                                                     Notice Recipients
District/Off: 1126−8                        User: admin                           Date Created: 12/6/2019
Case: 19−83044−CRJ13                        Form ID: pdf001                       Total: 24


Recipients of Notice of Electronic Filing:
tr          Michele T. Hatcher          ecf@ch13decatur.com
aty         Allan M Trippe          allantrippe@lawbham.com
aty         John C. Larsen         john@jlarsenlaw.com
                                                                                                                    TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          An'Tuan Mabry         3422 Tall Timber Circle NW         Huntsville, AL 35810
jdb         Kyler Mabry        3422 Tall Timber Circle NW         Huntsville, AL 35810
10266633 Allied Interstate        P.O. Box 19326        Minneapolis, MN 55419
10253300 America's First Federal Credit Union          Attn: Bankruptcy        Po Box 11349         Birmingham, AL
            35202
10266617 Brookwood Baptist Medical Center            2010 Brookwood Medical Center Dr.           Birmingham, AL 35209
10253301 CBBI           Attn: Bankruptcy Dept        Po Box 590         Bessemer, AL 35021
10253298 CarMax Auto Finance            Attn: Bankruptcy        Po Box 440609         Kennesaw, GA 30160
10266615 Compass Bank            2009 Beltline Road SW         Decatur, AL 35603
10253302 Credit Management, LP            Attn: Bankruptcy        Po Box 118288         Carrollton, TX 75011
10253303 Credit Solutions LLc          2277 Thunderstick Dr Ste 400         Lexington, KY 40505
10290730 Directv, LLC           by American InfoSource as agent        PO Box 5008         Carol Stream, IL 60197−5008
10253304 ERC/Enhanced Recovery Corp              Attn: Bankruptcy        8014 Bayberry Road          Jacksonville, FL
            32256
10266616 Easy Money            4820 University Dr. NW         Huntsville, AL 35810
10253305 Franklin Collection Service, Inc.        2978 W Jackson St         Tupelo, MS 38803
10253306 Holloway Credit Solutions          Attn: Bankruptcy Department          Po Box 6441         Dothan, AL 36302
10273044 Santander Consumer USA             P.O. Box 560284         Dallas, TX, 75356
10253299 Santander Consumer USA Inc.             PO Box 560284         Dallas, TX 75356
10266632 System           444 Hwy 96 E        P.O. Box 64378         Saint Paul, MN 55164−0378
10253307 U.S. Department of Education           Ecmc/Bankruptcy          Po Box 16408        Saint Paul, MN 55116
10253308 Wakefield & Associates           Attn: bankruptcy       7005 Middlebrook Pike          Knoxville, TN 37909
10253309 Wells Fargo Bank NA            Attn: Bankruptcy        1 Home Campus Mac X2303−01a              Des Moines, IA
            50328
                                                                                                                   TOTAL: 21




      Case 19-83044-CRJ13 Doc 29-1 Filed 12/06/19 Entered 12/06/19 10:47:12                                               Desc
                    PDF Order of Dismissal: Notice Recipients Page 1 of 1
